OPINION AND ORDER
On January 19, 2007, this Court entered an Order denying Appellants Bell and McGeschick’s Petition for Review of a Tribal trial court Order of March 15, 2005 based upon our determination that it was not a final Order within the meaning of Fort Peck Tribes Comprehensive Code of Justice (CCOJ) Title II, chapter 2, sec. 202.
Following remand to the Tribal trial Court, and further proceedings, on February 26, 2007, the Tribal trial court entered an Order lifting its stay prohibiting Appel-lee Independence Bank from repossessing collateral, awarding possession of the collateral to Appellee Independence Bank, ordering a commercially reasonable sale of *23the collateral and denying Appellant’s motion to dismiss.
On March 26, 2007, Appellants Bell and McGeschick filed a request for interlocutory review of the Tribal trial Court’s February 26, 2007 Order. Appellee Independence Bank opposes review, arguing that no grounds exist for permitting interlocutory review in this matter.
The Fort Peck Comprehensive Code of Justice provides for review on appeal of final Orders only. CCOJ Title II, chapter 2, sec. 202. Absent the existence of a final Order, this Court lacks jurisdiction to review on appeal. Appellants Bell and McGeschick contend that Rule 6, of the Rule of Procedure in the Court of Appeals allows for review in this instance. We disagree. The Order of February 26, 2007 is not a final Order within the meaning of CCOJ Title II, chapter 2, sec. or Rule 6.
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The petition for review of appeal is denied. The matter is remanded to the Tribal Court for further proceedings.